Citation Nr: 0520816	
Decision Date: 08/02/05    Archive Date: 08/17/05

DOCKET NO.  01-02 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Washington, DC


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.S. Lane, Counsel





INTRODUCTION

The veteran served on active duty from July 1950 to May 1954.  
He died in February 2000.  The appellant is his surviving 
spouse.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2000 rating decision by the RO, which denied 
service connection for the veteran's cause of death.  

On a VA Form 9 dated in March 2001, the appellant requested a 
personal hearing before a Decision Review Officer.  A hearing 
was scheduled for April 2001; however, it was rescheduled for 
September 2001 at the appellant's request.  In September 
2001, an informal conference was held in lieu of the 
scheduled hearing.  

In September 2002, the Board undertook additional evidentiary 
development in this case, pursuant to 38 C.F.R. § 19.9(a)(2).  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 C.F.R. 
§ 19.9(a)(2), in conjunction with the amended rule codified 
at 38 C.F.R. § 20.1304, was inconsistent with 38 U.S.C. § 
7104(a), because 38 C.F.R. § 19.9(a)(2), denies appellants 
"one review on appeal to the Secretary" when the Board 
considers additional evidence without having to remand the 
case to the agency of original jurisdiction (AOJ) for initial 
consideration, and without having to obtain the appellant's 
waiver.  

In light of the Federal Circuit Court's decision and other 
policy considerations, VA determined that aside from the 
limited class of development functions that the Board is 
statutorily permitted to carry out, see 38 U.S.C.A. §§ 
7107(b), 7109(a), all evidence development would be conducted 
at the RO level.   

Accordingly, the Board remanded the case to the RO in August 
2003 for further evidentiary development.  Thereafter, in 
March 2005, the RO issued a Supplemental Statement of the 
Case (SSOC) in which it continued to deny the appellant's 
claim.  



FINDINGS OF FACT

1.  VA notified the appellant of the evidence needed to 
substantiate the claims decided herein, explained to her who 
was responsible for submitting such evidence, and obtained 
and fully developed all other evidence necessary for an 
equitable disposition of the claim.  

2.  The veteran was service-connected for a subtotal 
gastrectomy and vagotomy, a pylonidal cyst, and anemia 
(secondary to the service connected subtotal gastrectomy) 
with a combined rating of 40 percent disabled. 

4.  The service-connected anemia is shown as likely as not to 
have contributed materially in producing or accelerating the 
veteran's demise.




CONCLUSION OF LAW

A service-connected disability did contribute substantially 
or materially in producing the veteran's death.  38 U.S.C.A. 
§§ 1110, 1310, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.303, 
3.312 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.   Preliminary Matters - VCAA

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Public 
Law No. 106-475, 114 Stat. 2096 (2000), which substantially 
amended the provisions of chapter 51 of title 38 of the 
United States Code and, among other things, eliminated the 
requirement of a well-grounded claim and enhanced the notice 
and assistance to be afforded to claimants in substantiating 
their claims. VCAA § 3(a), 114 Stat. 2096, 2096-97 (now 
codified as amended at 38 U.S.C.A. § 5103 (West 2002)).

It appears in this case that all obtainable evidence 
identified by the appellant relative to her claim has been 
obtained and associated with the claims folder.  

In addition, the medical opinions and clinical records on 
file are sufficient to resolve the matter in the appellant's 
favor.




II. Analysis

The appellant is seeking service connection for the cause of 
the veteran's death.  She essentially asserts that the 
veteran's service connected anemia, which is secondary to his 
service-connected gastrectomy, was a contributory cause of 
his death.  

To establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal cause or a 
contributory cause of death.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 2002).  

The veteran's certificate of death lists the immediate cause 
of death as lymphomatous meningitis due to malignant 
lymphoma.  As noted herein above, the appellant contends that 
the veteran's service connected anemia was a contributory 
cause of his death.  

With respect to the question of whether the service-connected 
anemia contributed to the veteran's death, the Board notes 
that there are several conflicting medical opinions of 
record.  

For example, the Board notes a May 2000 statement from 
Dr. M.P., which the appellant submitted in support of her 
claim.  In that statement, the physician noted that the 
veteran's history of resection of his duodenum for sever 
peptic ulcer disease (the service-connected gastrectomy) was 
a major contributing factor to his development of anemia, and 
that the veteran was not responding well to oral and iron 
vitamin supplementation.  

Dr. M.P. went on to state that the veteran also had a 
lymphocytic leukemia and that his anemia may have obscured 
changes on bone marrow biopsy at the time the biopsy was 
done.  He further opined that by the time the veteran's 
leukemia was diagnosed, he was basically a compromised host 
due to his anemia, and that contributed significantly towards 
his downward progression and ultimate death from leukemia.  

The appellant also submitted a letter from Dr. R.G. dated in 
June 2000 in which the physician noted that the veteran had 
developed severe iron-deficiency anemia that did not respond 
to oral iron, thus the veteran was treated with intravenous 
iron supplements.  

Dr. R.G. went on to state that the veteran subsequently 
developed a lymphoma, which was treated with chemotherapy.  
She noted that the veteran was very tired and opined that he 
was unable to tolerate his chemotherapy treatments due to his 
underlying anemia.  She concluded that the veteran's anemia 
contributed significantly to his weakness and death from 
progressive lymphoma/leukemia.  

In August 2000, in response to a request from the RO for a 
medical opinion on the issues in this case, Dr. D.D. reviewed 
the claims file and opined that there was a reasonable 
likelihood that iron deficiency was related to the veteran's 
service-connected gastrectomy.  

However, he asserted that there was no credibility to the 
premise put forth by Dr. M. P. that iron deficiency delayed 
or impaired the diagnosis of the veteran's lymphoma.  
Finally, he stated that since, in his opinion, the anemia did 
not delay the diagnosis of lymphoma, there could be no merit 
to the claim that the anemia contributed to the veteran's 
demise.  

In his letter, Dr. D.D. also concluded that there was no 
support for Dr. M. P.'s allegation that the veteran was a 
compromised host.  Dr. D.D. points out that 
Dr. R.G. refuted that assertion in a prior letter dated 
October 1998, because she stated that the veteran was 
responding well to intravenous iron therapy as demonstrated 
by a rising hemoglobin with each visit.  

In view of the conflicting medical opinions discussed 
hereinabove, the Board concludes that there is an approximate 
balance of positive and negative evidence regarding the 
question of whether the service-connected anemia contributed 
substantially and materially in producing or accelerating the 
veteran's death.  

Therefore, by extending the benefit of the doubt to the 
veteran in this case, the Board concludes that service 
connection for the cause of the veteran's death is warranted.  



ORDER

Service connection for the cause of the veteran's death is 
granted.  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


